Plaintiff in error asks a rehearing as to the Hall account on the ground that we overlooked that portion of the record which shows the "amended and supplemental claims" to be in themselves "complete vouchers." The record so shows, but it was not overlooked. We considered the "certified photographic copies" as though a part of the originals and found they "cured none of these defects." Mr. Justice Campbell, speaking for the court in the Ellis case, refers to such a claim as a "bare statement." It makes no attempt to comply with the statute. When we here held the Hall claims "hopelessly bad," there was nothing to amend or supplement.
Rehearing denied.
MR. CHIEF JUSTICE WHITFORD, MR. JUSTICE BUTLER and MR. JUSTICE MOORE concur. *Page 234